 



EXHIBIT 10.1

AMENDMENT NO. 1 TO THE
LSI LOGIC CORPORATION 1991 EQUITY INCENTIVE
STOCK OPTION AGREEMENT DATED AUGUST 15, 1997 BETWEEN
LSI LOGIC CORPORATION AND WILFRED J. CORRIGAN

          LSI Logic Corporation (the “Company”), having entered into the LSI
Logic Corporation 1991 Equity Incentive Stock Option Agreement (grant number
012847, dated August 15, 1997) with Wilfred J. Corrigan (the “Agreement”),
hereby amends the Agreement by replacing the first sentence of paragraph 2(d),
“Exercise Upon Termination of Employment,” with the following sentence:

The right to exercise this Option shall terminate on the Expiration Date of this
Option.

          IN WITNESS WHEREOF, the Company, by its duly authorized officer, and
Wilfred J. Corrigan have executed this Amendment No. 1 on the date indicated
below.

     
LSI LOGIC CORPORATION
  WILFRED J. CORRIGAN
 
    By /s/ Matthew J. O’Rourke   /s/ Wilfred J. Corrigan
Matthew J. O’Rourke
   
Title: Chairman, Compensation Committee
   
 
   
Date: June 13, 2005
  June 13, 2005

